DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 07/08/2021. Claims 1, 11, and 17 are amended.  Claims 3, 10, and 19 are cancelled. Claims 1-2, 5-7, 9-18, and 20.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Terminal Disclaimer

The terminal disclaimer filed on 07/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent applications No. 15865887, 15932254, and 15932242 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-2, 4-9, 11-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is relates to a System and method for establishing simultaneous zones of control for various communications to and from a computing devices based on specific criteria corresponding to more than one zone of control encompassing similarly-situated network locations. A browser (or any other common term for a networked computing session GUI) executing on a computing device may establish several zones of restricted data interaction based on specific user-defined criteria, thereby establishing simultaneous zones that respectively correspond to one or more specific parameters with regard to networked computer interactions. For example, a first zone may be associated with only other computers located in the United States (as determined by DNS records and the like) and a second zone may be associated with only other computers located with a specific domain (e.g., www.mybusiness.com).
Regarding claim 1, although the prior art of record teaches a processor configured to execute instructions stored in a memory; a hardware-based communication module means coupled to the processor and configured to communicate with one or more external computing devices through a computer network; a software-based browser module means stored in the memory and configured to be executed by the processor and configured to establish a communication link to at least one of the one or more external computing devices using the communication module; a software-based zone control module means stored in the memory configured to be executed by the processor and controlled by the browser module; a first cache memory exclusively associated with a first zone of control and configured to store data associated with communications within the first zone of control Serial No.: 15/932,245 Atty Docket No.: 11172.004US1 Atty/Agent: Kevin D. Jablonskivia a first encrypted communication link such that access to the first cache memory from any other communication 
None of the prior art, alone or in combination teaches establish a first zone of control having permission rules based on specific server locations wherein only certain types of files or sites are allowed to load from the first zone of control, the first zone of control isolating communications coordinated by the browser module based on a first user-generated customized criteria that identifies a first geographic region corresponding exclusively to a first physical location of at least a first one of the one or more external computing devices such that communications that originate outside of the first zone of control are restricted from accessing data generated by the communications within the first zone of control without impacting communications coordinated by the communication module; and establish a second zone of control having permission rules based on specific server locations wherein only certain types of files or sites are allowed to load from the second zone of control, the second zone of control isolating communications coordinated by the browser module based on second user- generated customized criteria that identifies a second geographic region that is Serial No.: 15/932,245 Atty Docket No.: 11172.004US1 Atty/Agent: Kevin D. Jablonskimutually exclusive of the first geographic region, the second geographic region corresponding exclusively to a second physical location of at least a second one of the one or more external computing devices such that communications that originate outside of the second zone of control are restricted from accessing data generated by the communications within the second zone of control without impacting communications coordinated by the communication module, the second permission rules based on the second geographic region wherein at least one file type does not have permission to be communication to the browser modules within the second zone of control in view of the other limitations of claim 1.
Regarding claim 11, although the prior art of record teaches a first computing device configured to communicate data through a computer network; a second computing device configured to communicate with the first computing device through the computer network, the second computing device further comprising: a processor configured to execute instructions stored in a memory; a hardware-based communication module means coupled to the processor and configured to facilitate communications with the second computing device through the computer network; a software-based browser module means stored in the memory and configured to be executed by the processor and configured to establish a communication link to the second computing device using the communication module; a software-based zone control module means stored in the memory configured to be executed by the processor and controlled by the browser module; a first cache memory exclusively associated with a first zone of control and configured to store data associated with communications within the first zone of control via a first encrypted communication link such that access to the cache memory from any other communication channel outside of the first zone of control is prevented; and Serial No.: 15/932,245 Atty Docket No.: 11172.004US1 Atty/Agent: Kevin D. Jablonskia second cache memory exclusively associated with a second zone of control and configured to store data associated with communications within the second zone of control via a second encrypted communication link such that access to the cache 
None of the prior art, alone or in combination teaches  establish a first zone of control having permission rules based on specific server locations wherein only certain types of files or sites are allowed to load from the first zone of control, the first zone of control isolating communications coordinated by the browser module based on a first user- generated customized criteria that identifies a first geographic region corresponding exclusively to a first physical location of at least a first one of the one or more external computing devices such that communications that originate outside of the first zone of control are restricted from accessing data generated by the communications within the first zone of control without impacting communications coordinated by the communication module; and establish a second zone of control having permission rules based on specific server locations wherein only certain types of files or sites are allowed to load from the second zone of control, the second zone of control isolating communications coordinated by the browser module based on second user-generated customized criteria that identifies a second geographic region that is mutually exclusive of the first geographic region, Serial No.: 15/932,245 Atty Docket No.: 11172.004US1 Atty/Agent: Kevin D. Jablonskithe second geographic region corresponding exclusively to a second physical location of at least a second one of the one or more external computing devices such that communications that originate outside of the second zone of control are restricted from accessing data generated by the communications within the second zone of control without impacting communications coordinated by the communication module, the second permission rules based on the second geographic region wherein at least one file type does not have permission to be communication to the browser modules within the second zone of control in view of the other limitations of claim 11.
Regarding claim 17, although the prior art of record teaches instantiating a browser having a private encrypted communication channel; establishing a first zone of control associated with the instantiated browser and associated with a first encrypted communication link; isolating communications coordinated by the instantiated browser that occur outside of the first and second zones of control from communication that occur within one of the first and second zones of control; isolating communications coordinated by the instantiated browser that occur within of the first zone of control from communication that occur within the second zone of control; storing data from within the respective zones of control in respective exclusive isolated memory caches associated with the respective zone of control and associated with the respective encrypted communication links; and restricting the data coordinated by the instantiated browser within the first and second zones of control from access by communication or computation occurring outside of the first and second zones of control without impacting communications outside of the first and second zones of control.
None of the prior art, alone or in combination teaches the first zone of control Serial No.: 15/932,245_10- Atty Docket No.: 11172.004US1 Atty/Agent: Kevin D. Jablonskihaving permission rules based on specific server locations wherein only certain types of files or sites are allowed to load from the first zone of control, the first zone of control isolating communications coordinated by the browser module based on a first user-generated customized criteria that identifies a first geographic region corresponding exclusively to a first physical location of at least a first one of the one or more external computing devices such that communications that originate outside of the first zone of control are restricted from accessing data generated by the communications within the first zone of control without impacting communications coordinated by the communication module; and simultaneously establishing a second zone of control associated with the instantiated browser and associated with a second encrypted communication link, the second zone of control having permission rules based on specific server locations wherein only certain types of files or sites are allowed to load from the second zone of control, the second zone of control isolating communications coordinated by the browser module based on second user-generated customized criteria that identifies a second geographic region that is mutually exclusive of the first geographic region, the second geographic region corresponding exclusively to a second physical location of at least a second one of the one or more external computing devices such that communications that originate outside of the second zone of control are restricted from accessing data generated by the communications within the second zone of control without impacting communications coordinated by the communication module, the second permission rules based on the second geographic region wherein at least one file type does not have Serial No.: 15/932,245 Atty Docket No.: 11172.004US1 Atty/Agent: Kevin D. Jablonskipermission to be communication to the browser modules within the second zone of control in view of the other limitations of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497